Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Junqi Hang Reg. No. 54,615 on 10/20/2021.

The claims have been amended as:
1. 	(Currently Amended)	A method for displaying an icon, comprising: 
displaying a user icon on an interface corresponding to an application program, the user icon including an image of a user portrait or a user signature of a user that currently logs in to the application program;
displaying on the interface first and second display orbits surrounding a periphery of the user icon, wherein:
the user icon flickers according to a preset time; or
the user icon jumps with a magnitude at a position; or
a movable dot rotates around the user icon along the first display orbit or the second display orbit; 
selecting first and second gaming application functions activated in the application program; 
obtaining first and second function icons respectively representing the first and second gaming application functions according to a correspondence between gaming application functions and function icons pre-stored in the application program; 
positioning the first function icon representing the first gaming application function on the first display orbit and positioning the second function icon representing the second gaming application function on the second display orbit;
after the user logs into the application program, activating a third gaming application function carried in the application program, wherein the third gaming application function is activated from a previously inactivated state;
displaying on the interface a third function icon representing the third gaming application function in response to the third gaming application function being activated, wherein the third function icon was not previously displayed on the interface prior to activation of the third gaming application function; and 
placing the third function icon on a third display orbit on the interface for display, wherein one function icon is displayed on each of the first display orbit, the second display orbit and the third display orbit, and wherein the first display orbit, the second display orbit and the third display orbit are concentric loops with a distance between any two of the first display orbit, the second display orbit, and the third display orbit on the interface. 

obtaining first and second use frequencies respectively of the first and second gaming application functions; 
sorting the first and second use frequencies, the first use frequency being higher than the second use frequency after sorting; 
making the first function icon larger in size than the second function icon; and 
positioning the first display orbit between the user icon and the second display orbit. 3. 	(Currently Amended)	The method according to claim 1, further comprising: 
obtaining first and second time stamps respectively of latest use of the first and second gaming application functions; 
sorting the first and second time stamps of latest use, the first time stamp being more recent than the second time stamp after sorting;  
making the first function icon larger in size than the second function icon; and
positioning the first display orbit between the user icon and the second display orbit. 4. 	(Previously Presented)	The method according to claim 1, wherein the first and second function icons have a graphical appearance that varies respectively with first and second values of a display parameter, the display parameter including at least one of a display luminance or a display chrominance, and the first value of the display parameter 
positioning the first display orbit between the user icon and the second display orbit. 
5.-7.	(Cancelled).
 
8. 	(Previously Presented)	The method according to claim 1, further comprising: 
receiving a touch signal corresponding to sharing the interface to a target object, the target object including a friend of the user; 
obtaining a screenshot of the interface; and 
sending the screenshot of the interface to the target object according to the touch signal. 
9. 	(Previously Presented)	The method according to claim 1, further comprising: 
changing an orbit parameter of the first display orbit and an icon parameter of the first function icon displayed on the first display orbit in real time, wherein the orbit parameter includes at least one of: an orbit line color, an orbit line thickness, or a distance to a neighboring orbit or the first function icon, and the icon parameter includes at least one of: an icon color, an icon size, or an icon shape. 

10. 	(Currently Amended)	An apparatus for displaying an icon, comprising: a memory; a processor coupled to the memory, the processor being configured for: 

displaying on the interface first and second display orbits surrounding a periphery of the user icon, wherein:
the user icon flickers according to a preset time; or
the user icon jumps with a magnitude at a position; or
a movable dot rotates around the user icon along the first display orbit or the second display orbit; 
selecting first and second gaming application functions activated in the application program; 
obtaining first and second function icons respectively representing the first and second gaming application functions according to a correspondence between gaming application functions and function icons pre-stored in the application program;  
positioning the first function icon representing the first gaming application function on the first display orbit and positioning the second function icon representing the second gaming application function on the second display orbit;
after the user logs into the application program, activating a third gaming application function carried in the application program, wherein the third gaming application function is activated from a previously inactivated state;
displaying on the interface a third function icon representing the third gaming application function in response to the third gaming application function being activated, 
placing the third function icon on a third display orbit on the interface for display, wherein one function icon is displayed on each of the first display orbit, the second display orbit and the third display orbit, and wherein the first display orbit, the second display orbit and the third display orbit are concentric loops with a distance between any two of the first display orbit, the second display orbit, and the third display orbit on the interface. 11. 	(Currently Amended)	The apparatus according to claim 10, wherein the processor is further configured for: 
obtaining first and second use frequencies respectively of the first and second gaming application functions; 
sorting the first and second use frequencies, the first use frequency being higher than the second use frequency after sorting; 
making the first function icon larger in size than the second function icon; and 
positioning the first display orbit between the user icon and the second display orbit. 12. 	(Currently Amended)	The apparatus according to claim 10, wherein the processor is further configured for: 
obtaining first and second time stamps respectively of latest use of the first and second gaming application functions; 

making the first function icon larger in size than the second function icon; and
positioning the first display orbit between the user icon and the second display orbit. 13. 	(Previously Presented)	The apparatus according to claim 10, wherein the first and second function icons have a graphical appearance that varies respectively with first and second values of a display parameter, the display parameter including at least one of a display luminance or a display chrominance, and the first value of the display parameter being greater than the second value of the display parameter, wherein the processor is further configured for: 
positioning the first display orbit between the user icon and the second display orbit. 14.-16.	(Cancelled).

17. 	(Previously Presented)	The apparatus according to claim 10, wherein the processor is further configured for: 
receiving a touch signal corresponding to sharing the interface to a target object, the target object including a friend of the user; 
obtaining a screenshot of the interface; and 

displaying a user icon on an interface corresponding to an application program, the user icon including an image of a user portrait or a user signature of a user that currently logs in to the application program;
displaying on the interface first and second display orbits surrounding a periphery of the user icon, wherein:
the user icon flickers according to a preset time; or
the user icon jumps with a magnitude at a position; or
a movable dot rotates around the user icon along the first display orbit or the second display orbit; 
selecting first and second gaming application functions activated in the application program; 
obtaining first and second function icons respectively representing the first and second gaming application functions according to a correspondence between gaming application functions and function icons pre-stored in the application program; 
positioning the first function icon representing the first gaming application function on the first display orbit and positioning the second function icon representing the second gaming application function on the second display orbit;

displaying on the interface a third function icon representing the third gaming application function in response to the third gaming application function being activated, wherein the third function icon was not previously displayed on the interface prior to activation of the third gaming application function; and 
placing the third function icon on a third display orbit on the interface for display, wherein one function icon is displayed on each of the first display orbit, the second display orbit and the third display orbit, and wherein the first display orbit, the second display orbit and the third display orbit are concentric loops with a distance between any two of the first display orbit, the second display orbit, and the third display orbit on the interface. 
19. 	(Currently Amended)	The non-transitory storage medium according to claim 18, wherein the storage medium is further configured to store a program code for performing: 
obtaining first and second use frequencies respectively of the first and second gaming application functions; 
sorting the first and second use frequencies, the first use frequency being higher than the second use frequency after sorting; 
making the first function icon larger in size than the second function icon; and 

20.-23.	(Cancelled).

24.	(Previously Presented)	The method according to claim 8, further comprising:
	adding a supplemental description to the screenshot; and
sending the screenshot of the interface with the supplemental description to the target object according to the touch signal. 

25.-28.	(Cancelled).

29.	(Previously Presented)	The method according to claim 1, further comprising:
	deleting at least one of the first application function, the second application function, or the third application function from the application program.

30.	(Previously Presented)	The method according to claim 1, further comprising:
	adding a fourth application function not carried in the application program into the application program.


	receiving a touch signal generated by touching the third function icon of the application program; and
	switching the interface to a function page corresponding to the third function icon.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 9/2/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended independent claims 1, 10 and 18 when taken in the context of the claims as a whole.
At best prior art of record and newly cited art found, specifically, Tanaka (US 6,544,123 B1) discloses FIG. 46 main flowchart for the icon display processing (27:18-20).  FIG. 43 is a diagram illustrating the state of a character and icons being placed in a virtual space with the method according to the present embodiment of the invention, and displayed on a display screen 58.  In FIG. 43, character CR is located at the center portion of the first loop-shaped orbit 190 and second loop-shaped orbit 191 shown in FIG. 20 (26:59-65).  FIG. 15, a processing program 120a is stored in the program storing area 120 for executing processing corresponding to input commands (16:23-25). Also as shown in FIG. 15, the command data storing area 124 within the main memory stores a pre-set command table 124a.  FIG. 17 illustrates the correlation relationship between the 
In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them 
Thus, claims 1, 10 and 18 are allowed over the prior arts of record.  Dependent claims 2-4, 8-9, 11-13, 17, 19, 24 and 29-31 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 9/2/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 
/Jennifer N Welch/
Supervisory Patent Examiner, AU2143

/KC/Examiner, Art Unit 2143